DETAILED ACTION
This Office action is in reply to correspondence filed 5 October 2022 in regard to application no. 17/761,302.  Claim 2 has been cancelled.  Claims 1 and 3-8 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of inventive group I, claims 1, 3 and 5-8, in the reply filed on 5 October 2022 is acknowledged.  Claim 4 is withdrawn from consideration as being directed to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit”, “reading unit”, “registration unit”, “identification unit”, “acquisition unit”, “second deletion unit” and “third deletion unit” in claim 1, 3, 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims refer to “the identification information” and “the shot image” before any such thing has been established; later in the claims “a shot image” appears, and it is unclear whether that is the unestablished shot image previously mentioned or whether it is or could be a different shot image.  Claims 7 and 8 are further indefinite as an “identification unit” has no place, and makes no sense, in a list of process steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are each directed to software per se.  Claim 1 (from which claims 3, 5 and 6 depend) is directed nominally to a system, but its only components are this and that “unit”, a nonce word similar to “means”, which do not explicitly require any hardware or physical structure but may consist entirely of software.  The specification makes it clear, pg. 37, that the invention includes provision of “software as a service”, and that any physical components are only necessary “to achieve the means and the functions” described, so the means and functions themselves exist independent of any hardware.  Therefore the claims include embodiments consisting entirely of software per se  Claim 8 is even more explicit; it is directed only to “a computer readable program”, which is explicitly software and nothing but software.  Software per se does not lie within any statutory category as it is a list of instructions; a list of instructions is neither a process, manufacture, machine nor a composition of matter.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) managing an advertising medium, which includes outputting certain information about an advertisement or its medium, analyzing an image in no particular manner, storing data and doing further nondescript analysis. 
As all of this is directed, as the preamble indicates, to managing an advertising medium, it is an advertising behavior and thus one of the “certain methods of organizing human activity” deemed abstract.  Further, the steps are all mental steps which, in the absence of computers, can be done in the human mind or with pen and paper.
A human advertiser can write down information about an advertisement or its medium, can store the paper on which the information was written in a file, and can do analysis of images with the human mind.  None of this would present any difficulty, and none requires any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer “for” the purpose of carrying out the steps, nothing is done beyond what was set forth above, which does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate data relating to advertisements, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such data, being intangible, are not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of algorithmic and technical detail is so as not to go beyond such a general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claims simply barely recite a “computer system” with no physical structure at all, and the specification does not meaningfully limit it.
It only performs generic computer functions of receiving, storing, outputting, and nondescriptly manipulating data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination, a generic computer performing a chronological sequence of abstract steps, does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea, as claim 3 simply recites additional receiving of data, and claims 5 and 6 simply remove information conditionally.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (U.S. Publication No. 2018/0084310) in view of Perkins et al. (U.S. Publication No. 2019/0042845).

In-line citations are to Katz.  Claims are examined as best understood.
With regard to Claim 1:
Katz teaches: A computer system [0018; “computer software” is used] for managing an advertising medium, comprising:
an output unit that outputs an identification image embedding the identification information of the advertising medium to the advertising medium; [0061; advertisements are displayed and the signage “could have sponsor data overlaid onto it” such as in an “image or video”]
a reading unit that analyzes the shot image of the advertising medium outputting the identification image and reads the identification information of the advertising medium; [0085; “the computing system may proceed to the logo quality identification blocks 620 and 622. At block 620, the computing system may estimate the blurring of the logo in the input media (e.g., determining a percentage of blurring, or conversely a clarity percentage estimating how clearly the logo can be seen by a human viewing the input media)”]
a registration unit that registers the identification information in a database; [0082; “the computing system may store, for at least some home teams in each sport, a collection of classifiers that have each been trained with a different sponsor's logo(s), where the sponsors may be those that are known to advertise in association with home games for the given team identified above”] and
an identification unit that analyzes a shot image containing the periphery of the advertising medium and identifies the installation environment of the advertising medium… [0079; based on information on the corner of a screen, which reads on the periphery, the system determines which team is the home team and thereby what stadium the game is played at]

Katz does not explicitly teach the registration unit associates and registers the identified installation environment with the identification information in the database, but it is known in the art.  Perkins teaches a mobile application making location queries. [abstract] An item is “advertised” on an “electronic billboard”, and a “database… tracks the content and time of display for each advertisement on the electronic billboard”. [0029] Perkins and Katz are analogous art as each is directed to electronic means for managing advertising information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Perkins with that of Katz in order to maintain relevance of information presented to a user, as taught by Perkins; [0002] further, it is simply a substitution of one known part for another with predictable results, simply storing Perkins’ data in place of, or in addition to, that of Katz; the substitution produces no new and unexpected result.

It is notoriously old and well-known in the software arts that a developer may divide an application into subcomponents as she likes and may name them whatever she chooses.  Therefore references throughout the claims to software subcomponents by name, such as “output unit” and “reading unit”, are considered mere labeling and given no patentable weight.

With regard to Claim 3:
The computer system according to claim 1, further comprising an acquisition unit that acquires the location information of the shooting location of a shot image, wherein the registration unit associates and registers the acquired location information with the identification information in the database. [0079 as cited above]

With regard to Claim 7:
Katz teaches: A method of managing an advertising medium, executed by a computer system [0018; “computer software” is used] for managing an advertising medium, comprising the steps of:
outputting an identification image embedding the identification information of the advertising medium to the advertising medium; [0061; advertisements are displayed and the signage “could have sponsor data overlaid onto it” such as in an “image or video”]
analyzing the shot image of the advertising medium outputting the identification image and reads the identification information of the advertising medium; [0085; “the computing system may proceed to the logo quality identification blocks 620 and 622. At block 620, the computing system may estimate the blurring of the logo in the input media (e.g., determining a percentage of blurring, or conversely a clarity percentage estimating how clearly the logo can be seen by a human viewing the input media)”]
registering the identification information in a database; [0082; “the computing system may store, for at least some home teams in each sport, a collection of classifiers that have each been trained with a different sponsor's logo(s), where the sponsors may be those that are known to advertise in association with home games for the given team identified above”] and
an identification unit that analyzes a shot image containing the periphery of the advertising medium and identifies the installation environment of the advertising medium… [0079; based on information on the corner of a screen, which reads on the periphery, the system determines which team is the home team and thereby what stadium the game is played at]

Katz does not explicitly teach the registration unit associates and registers the identified installation environment with the identification information in the database, but it is known in the art.  Perkins teaches a mobile application making location queries. [abstract] An item is “advertised” on an “electronic billboard”, and a “database… tracks the content and time of display for each advertisement on the electronic billboard”. [0029] Perkins and Katz are analogous art as each is directed to electronic means for managing advertising information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Perkins with that of Katz in order to maintain relevance of information presented to a user, as taught by Perkins; [0002] further, it is simply a substitution of one known part for another with predictable results, simply storing Perkins’ data in place of, or in addition to, that of Katz; the substitution produces no new and unexpected result.

With regard to Claim 8:
Katz teaches: A computer readable program causing a computer system [0018; “computer software” is used] for managing an advertising medium to execute the steps of:
outputting an identification image embedding the identification information of the advertising medium to the advertising medium; [0061; advertisements are displayed and the signage “could have sponsor data overlaid onto it” such as in an “image or video”]
analyzing the shot image of the advertising medium outputting the identification image and reads the identification information of the advertising medium; [0085; “the computing system may proceed to the logo quality identification blocks 620 and 622. At block 620, the computing system may estimate the blurring of the logo in the input media (e.g., determining a percentage of blurring, or conversely a clarity percentage estimating how clearly the logo can be seen by a human viewing the input media)”]
registering the identification information in a database; [0082; “the computing system may store, for at least some home teams in each sport, a collection of classifiers that have each been trained with a different sponsor's logo(s), where the sponsors may be those that are known to advertise in association with home games for the given team identified above”] and
an identification unit that analyzes a shot image containing the periphery of the advertising medium and identifies the installation environment of the advertising medium… [0079; based on information on the corner of a screen, which reads on the periphery, the system determines which team is the home team and thereby what stadium the game is played at]

Katz does not explicitly teach the registration unit associates and registers the identified installation environment with the identification information in the database, but it is known in the art.  Perkins teaches a mobile application making location queries. [abstract] An item is “advertised” on an “electronic billboard”, and a “database… tracks the content and time of display for each advertisement on the electronic billboard”. [0029] Perkins and Katz are analogous art as each is directed to electronic means for managing advertising information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Perkins with that of Katz in order to maintain relevance of information presented to a user, as taught by Perkins; [0002] further, it is simply a substitution of one known part for another with predictable results, simply storing Perkins’ data in place of, or in addition to, that of Katz; the substitution produces no new and unexpected result.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. in view of Perkins et al. further in view of Junior et al. (U.S. Publication No. 2011/0161790).

These claims are similar so are analyzed together.
With regard to Claim 5:
The computer system according to claim 3, further comprising a second deletion unit that deletes the identification information associated with the location information from the database if the identification information cannot be read as the result of analyzing a new shot image taken at the shooting location associated with location information registered in the past in the database.

With regard to Claim 6:
The computer system according to claim 3, further comprising a third deletion unit that deletes the identification information registered in the past if the identification information different from the identification information registered in the past in the database is read as the result of analyzing a new shot image taken at the shooting location associated with location information registered in the past in the database, and a newly read identification information is registered.

Katz and Perkins teach the method of claim 3 but do not explicitly teach deleting information associated with an advertisement, but it is known in the art.  Junior teaches a system for displaying advertising on a mobile device. [title] It is capable of “removing” an “advertisement image from the display” of the mobile device. [0007] A step taken unconditionally reads on a step taken only conditionally, and it is an obvious modification to delete one known datum in place of another.  As with Katz, it may “analyze various characteristics of the image” and “border”, [0024] and may establish a “location of the advertisement”. [0025] Junior and Katz are analogous art as each is directed to electronic means for managing advertisement information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Junior with that of Katz and Perkins in order to display advertisements in a desirable manner, as taught by Junior; [0003] further, it is simply a combination of known parts with predictable results, simply deleting an advertisement as in Junior after displaying it using the method of Katz or Junior; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

This claim is not patentably distinct from claim 3 as it is entirely conditional and recites a step taken only if a condition, not certain to happen, is met.  All that is required for a system claim in such a case is that the system is capable of performing the function should the condition occur, and any general-purpose computer can delete data without any special programming.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694